DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least the first plate and the second plate are curved in only a single plane”. A plane is understood as a flat geometry or surface of a structure. Therefore, the claim has contradicting limitations. A plane is flat and cannot be curved within the plane structure. 
Further, it is unclear if the first and second plates share the same plane or surface where it curves, or they are respectively curved in only a single plane or surface of their own.
For examination purposes, claim 1 is construed as --at least the first plate and the second plate are curved 
Claims 2-15 are also rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (JP 2007-150013 A) in view of Sawata (US Patent No. 4,166,266) and Fuyu (JP 2004-309002 A). 
Regarding claim 1, Yamamoto (Figs. 1 and 3) discloses a heat dissipation device (10), comprising: a first plate (44, Fig. 3);
a second plate (46, Fig. 3) contacting the first plate, and at least partially defining a heat exchange chamber (spaces between each columns 46b) therebetween; and
the second plate includes a first plurality of columns (support columns 46b, at plate 22 of the heat pipe 10), a second plurality of columns (support columns 46b, at fins 26 of the heat pipe 10), and a plurality of columns (support columns 46b of the heat pipe 10 between the plate 22 and fins 26) between the first and second plurality of columns, and
the first plurality of columns, the second plurality of columns, and the plurality of columns are disposed in the heat exchange chamber, and
at least the first plate and the second plate are curved (the plates 44 and 46 are respectively curved as shown in Figs. 2a and 2b).
Yamamoto fails to disclose a mesh disposed in the heat exchange chamber, and
a plurality of ridges between the first and second plurality of columns; and
the plurality of ridges are disposed in the heat exchange chamber.
Sawata discloses a mesh (2, Fig. 1A) disposed in the heat exchange chamber.
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of mesh wick and grooved wick. It is known in the art to substitute grooved capillary flow path 44a in Yamamoto for mesh 2 of Sawata. The result of the substitution would have been predictable. MPEP 2143 B.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a mesh disposed in the heat exchange chamber in Yamamoto in view of Sawata to allow liquid working fluid flow through capillary action.
Fuyu discloses a plurality of ridges (see the ridges on plate 1, Fig. 1) between headers 7 and 8 (Fig. 1).
It is understood that replacing the columns 46b for continuous strip of ridges in the sections of heat pipes 10 between the plate 22 and fins 26 has a further strength for the heat pipe 10 so that the channel 48 can stay open when the heat pipe 10 is bent. As a result of the modification, the plurality of ridges are disposed in the heat exchange chamber.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a plurality of ridges between the first and second plurality of columns, and the plurality of ridges are disposed in the heat exchange chamber in 
Regarding claim 2, Yamamoto as modified further discloses the first plurality of columns are arranged in a first portion of the second plate (heat radiating plate 22 of the heat pipe 10), the second plurality of columns are arranged in a second portion of the second plate (heat radiating fins 26 of the heat pipe 10), and the plurality of ridges are arranged in a third portion of the second plate (the section of the heat pipe 10 between the plate 22 and fins 26),
the third portion is curved (see Fig. 2) and is between the first portion and the second portion, and the plurality of ridges define a plurality of channels (steam flow path 48, Fig. 3) that extend between the first portion and the second portion, the plurality of channels configured to permit vapor generated in the heat exchange chamber to flow between the first portion and the second portion (the path 48 allows an evaporated working fluid flow from heat generating plate 22 to heat dissipating fins 26).
Regarding claim 3, Yamamoto as modified further discloses wherein at least one ridge of the plurality of ridges has a same curvature as the third portion (when the heat pipe is bent as shown in Fig. 2, the modified ridges has the same curvature as the curved portion of the heat pipe 10).
Regarding claim 4, Yamamoto as modified further discloses wherein the first plate and the second plate are L-shaped (the heat pipe 10 including plates 44 and 46 as shown in Fig. 2 has an L-shaped bent section).

Regarding claim 5, Yamamoto as modified further discloses wherein the first plate and the second plate are U-shaped (the heat pipe 10 including plates 44 and 46 as shown in Fig. 2 has an U-shaped bent section).
Regarding claim 6, Yamamoto as modified further discloses wherein the third portion is curved at two locations, and the orientation of curves at each of the two locations is different (the heat pipe 10 as shown in Fig. 2 is two bends, one bend has its convex side facing upward, another bend has its convex side facing downward).
Regarding claim 7, Yamamoto as modified further discloses wherein the first plate (44) includes a side wall along an edge of the first plate (walls of the plate 44 along the periphery of the plate), the first plate and the side wall cooperatively define a cavity, and the mesh is disposed in the cavity (the modified mesh is provided in the cavity of the plate 44 and the cavity is within the plate periphery).
Regarding claim 8, Yamamoto as modified further discloses wherein the second plate includes a side wall (peripheral frame 46a, see Fig. 4c) along an edge of the second plate, the second plate and the side wall cooperatively define a cavity (the space within the peripheral frame 46a), and the first plurality of columns, the second plurality of columns, and the plurality of ridges are disposed in the cavity (the columns 46b and the modified ridges are provided in the space within the peripheral frame 46a).
Regarding claim 9
Regarding claim 10, Yamamoto as modified further discloses wherein the first plurality of columns and the second plurality of columns are arranged in a matrix (the columns 46b are arranged in a square matrix, see Fig. 4c).
Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (JP 2007-150013 A), Sawata (US Patent No. 4,166,266) and Fuyu (JP 2004-309002 A) as applied to claim 1 above, and further in view of Tomioka (US PGPub No. 2010/0149755).
Regarding claim 11, Yamamoto as modified fails to disclose wherein each of the first plate and a second plate include a first arm, a second arm, and third arm circumferentially separated from each other and each connected to a central portion.
Tomioka (Fig. 4) discloses each of the first plate (33) and a second plate (43) include a first arm (evaporating section 42), a second arm (steam pipe 44 including a portion of condensing section 43), and third arm (liquid returning pipe 45 including a portion of condensing section 43) circumferentially separated from each other and each connected to a central portion (see the annotated figure below).

    PNG
    media_image1.png
    502
    652
    media_image1.png
    Greyscale

Tomioka (paragraph 0042) further discloses that the steam pipe 44 and liquid pipe 45 may be provided separately, or may not be provided separately as long as the steam and liquid are transported separately (which is the case of Yamamoto where steam is transported in conduit 48 and liquid is transported in capillary structure 44a).
Therefore, it is understood that the heat pipe 10 may be modified into a loop heat pipe, with an evaporating section, a separate steam pipe 44 and liquid pipe 45 provided corresponding a first arm, a second arm, and third arm; and a central portion connected to each arm as recited.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein each of the first plate and a second plate include a first arm, a second arm, and third arm circumferentially separated from each other and each connected to a central portion in Yamato as taught by Choi in order to increase the amount of the heat transport for the loop heat pipe (paragraph 0037 of Tomioka).
Regarding claim 12, Yamamoto as modified further discloses wherein the first plurality of columns are located in the first arm, the second plurality of columns are located in the second arm, the third arm includes a third plurality of columns, and the plurality of ridges are located in the central portion (the modified Yamamoto has columns 44a provided in the evaporating and condensing portions, therefore in the loop heat pipe as modified, the first, second and third arms respectively has columns 44a).
Regarding claim 13, Yamamoto as modified further discloses wherein a first ridge of the plurality of ridges includes a first arm, a second arm, and a third arm corresponding to the first arm, second arm, and third arm of the second plate (see the annotated figure above),
each arm of the first ridge is circumferentially separated from each adjacent arm by a same angle by which a corresponding arm of the second plate is separated from adjacent arms of the second plate (the arms of the first ridge as shown above has a same separation angle of the arms).
Regarding claim 14, Yamamoto as modified further discloses wherein the plurality of ridges includes a second ridge extending between the first arm and second arm of the second plate (the ridge section indicated as “second ridge” in the annotated figure above), a third ridge extending between the second arm and the third arm of the 
each of the second, third, and fourth ridges are arc-shaped (each of the ridges are arc-shaped at their respective bends).
Regarding claim 15, Yamamoto as modified further discloses wherein the plurality of ridges define a plurality of channels (41) that extend between adjacent arms of the second plate (sections 42 to 44, see Fig. 4 of Tomioka), the plurality of channels configured to permit vapor generated in the heat exchange chamber to flow between the adjacent arms (the vapor channels 41 permit vapor transport sequentially from sections 42 to 44).
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding amendment of claim 1, it is noted that such limitation is indefinite under 35 U.S.C. 112 second paragraph, and Yamamoto discloses curved heat pipe 10 in Figs. 2A and 2B as best understood.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandey (US 2009/0004902) discloses a heat pipe having a single 90 degrees bent, see Fig. 1A.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763